DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 3/17/2022. 
 	Claims 1-8, 10, 22, 23, 25, 26, 30, 32, 34 and 35 are pending. 
Claims 22, 23, 25, 26, 30, 34 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. 
Therefore claims 1-8, 10 and 32 are under examination. 

This application is a continuation of application No. 16/968,602, filed August 09, 2020, which is 371 filing of PCT/US2019/017375, filed February 08, 2019, which claims priority to U.S. provisional patent application no. 62/628,236, filed February 08, 2018

Response to Amendments
Applicant's amendment is sufficient to overcome the rejections under 35 USC 112, second are overcome by amendment. 

Claim Objections
Claim 1 are objected to because of the following informalities:  in line 25 of claim 1, “the cell library” is more appropriately –a cell library--. As well, for accuracy, in part (ii) of part 3, the recitation should be –the selectable marker is not expressed--. The marker does not express as it is simply a sequence. It is also noted that in part (ii), the cell library is that with the selection cassette and should be so noted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Calos et al (20150140665) in view of Weiss et al (20170211061). This is a new rejection necessitated by applicant’s amendment. 
The combination of Weiss et al and Calos et al teach the claimed invention. 
Calos et al teach inserting a polynucleotide sequence of interest and variants into the H11 locus (see e.g. abstract and ¶0005). Calos et al do not teach that this polynucleotide of interest variant is a variant of i.e. Bxb1. Weiss provides techniques and motivation to screen these variants by teaching how to set up a library and screen based upon selection cassettes. Hence, by combining Weiss et al which teaches that variant Bxb1 coding sequences can be tested on their activity on an inserted plasmid with potential att sites surrounding a detectable marker (figure 14 and 15). In one case, the loss of expression indicates recombination and in the other new expression indicates expression. The method concludes with isolation of and characterization of the proper variant. (see claim 29 for example). 
Based on such teachings, it would have prima facie been obvious to use the method of Calos et al in view of Weiss et al to screen for variants of I.e. Bxb1 using the framework as set forth by the two references. As noted above: 1) Calos et al teach how to insert polynucleotides and variants thereof into a genomic landing pad (first plurality of cells) in a mammalian cell this creates a second plurality of cells wherein a serine integrase integrates the introduced construct with the polynucleotide of interest into the landing pad (see figure 1) thus generating a third plurality of cells 2) Weiss et al teaches how one would identify a new recombination event at a unique recognition site wherein the newly identified recombination is mediated by a variant of a serine integrase with desired activity. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved recombination events for unique events. 
Calos teaches that the landing pad is H11 (see e.g. abstract).
Weiss teaches these recombinases are Bxb1 (see e.g. ¶0005).
Based on the landing pad map in figure 2A ,there are two promoters inserted into the locus to form the first plurality of cells. 

Claims 4, 5, 8 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Calos et al (20150140665) in view of Weiss et al (20170211061 as applied to claims 1, 3, 5 and 10 above, and further in view of Deshpande et al (US 20160053280), Padidam (US 2006172377) and Gupta (Codon optimization, pages 1-13) and Calos (US 20150140665) ). This is a new rejection necessitated by applicant’s amendment. 

 Enhanced activity is defined by Deshpande et al as an enhancement of an ability to of a locus to recombine wherein such cells can include HEK293 (see e.g. ¶0058).
SEQ ID NO:1 is a human codon optimized version of the Bxb1 recombinase whose sequence is well known in the art (see e.g. US 2006172377; see SEQ ID NO:5). Codon optimization is a standard and well known method in the art which has highly predictable results. Hence, the application of this technique is a results effective variable (see Gupta et al). 
Calos teaches that H11 is a landing pad wherein insertion of a targeting construct comprises two promoters (see figure 1 and 2). 
Based on such teachings, it would have prima facie been obvious to use well known cells, systems, and sequences of phiC3. As noted above: 1) Deshpande et al teach that enhanced recombinase activity can be increased recombination as measured in HEK293 cells 2) Padidam in view of Gupta et al teach a codon optimized sequence that would be useful for human cell use and 3) Calos teaches that insertion at H11 is a well-known site in the art with recombinases wherein landing pads are sites that accommodate insertions. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved testing. 

Response to arguments
Applicants arguments have been persuasive with regards to overcoming the previous art. However, a review of the art led to application of new art relevant to the amended claims. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. This rejection is maintained for reasons of record in the previous action. 
Claims 1-8, 10 and 32 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13 and 19 of copending Application No. 16/968,602 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
Claim 6 and 7 appear to be free of the art. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA MARVICH/Primary Examiner, Art Unit 1633